EXHIBIT 10.7
 
AGREEMENT TO PURCHASE INTEREST IN CLAIMS
 
THIS AGREEMENT effective as of the 28th day of February, 2014 (the “Effective
Date”).
 
BETWEEN:
ENERGIZER RESOURCES INC., a corporation existing under the laws of the State of
Minnesota and having a place of business at 141 Adelaide Street West, Suite 520,
Toronto, Ontario, M5H 3L5



 
(hereinafter referred to as the “Vendor”)



AND:
HONEY BADGER EXPLORATION INC., a corporation existing under the laws of Ontario
and having a place of business at 141 Adelaide Street West, Suite 520, Toronto,
Ontario, M5H 3L5



 
(hereinafter referred to as the “Purchaser”)



WHEREAS the Vendor is the beneficial and duly registered owner of 377 mining
claims located in the Province of Québec, Canada, known as the Sagar Property,
as more particularly described in Schedule “A” attached hereto to form part
hereof (the “Claims”);


WHEREAS Virginia Mines Inc. (the “Virginia”) currently holds a 1.5% net smelter
return royalty (the “Virginia Royalty”) affecting certain of the Claims, as more
particularly described in Schedule “B” attached hereto, the whole pursuant to
the terms and conditions of that certain letter of intent entered into between
the Vendor and Virginia as of April 27, 2006 (the “Virginia Agreement”) pursuant
to which the Vendor acquired its interest in the Claims that are subject to the
Virginia Royalty;


WHEREAS pursuant to the Virginia Agreement, should the Vendor discover a
potentially exploitable Gold Deposit (as defined in the Virginia Agreement) with
an indicated resource outlined (defined according to NI 43-101 – Standards of
Disclosure for Mineral Projects) of no less than 500,000 ounces of contained
gold equivalent (for all precious metals), Virginia shall have, within 90 days
of notice of the Vendor of the discovery of such Gold Deposit, a one-time right
(the “Back-In Right”) to re-acquire a 51% interest in the Claims that are
subject to the Virginia Royalty, by issuing a cash payment or common shares of
Virginia equivalent to that amount equal to two and a half times the Current
Expenditures (as defined in the Virginia Agreement) incurred by the Vendor on
the discovery prior to Virginia’s election;


WHEREAS pursuant to the Virginia Agreement, Virginia has a right of first
refusal on any sale, assignment or transfer of the Vendor’s interests in the
Claims (the “Right of First Refusal”);


WHEREAS Pierre Poisson (50%) and Joanne Jones (50%) currently hold a 1% net
smelter return royalty (the “First Royalty”) affecting certain of the Claims, as
more particularly described in Schedule “C” attached hereto to form part hereof,
of which 0.5% may be re-purchased by the Vendor for $200,000, the whole pursuant
to the terms and conditions of that certain option agreement entered into among
Virginia, Pierre Poisson and Joanne Jones as of May 27, 1992 (the “Poisson
Agreement”) pursuant to which Virginia acquired its interest in the Claims
acquired pursuant to the Poisson Agreement;
 
 
- 1 -

--------------------------------------------------------------------------------

 


WHEREAS Pierre Poisson (50%) and Joanne Jones (50%) currently hold a 0.5% net
smelter return royalty (the “Second Royalty”) affecting certain of the Claims,
as more particularly described in Schedule “D” attached hereto to form part
hereof, of which 0.25% may be repurchased by the Vendor for $100,000, the whole
pursuant to the terms and conditions of that certain amendment agreement entered
into amongst Virginia, Pierre Poisson and Joanne Jones as of November 3, 1992
(the “Amending Agreement”);


WHEREAS the Purchaser has agreed to purchase a 75% undivided interest in all of
the rights, title and interests of the Vendor in and to the Claims and the
Vendor has agreed to sell a 75% undivided interest in all of its rights, title
and interests in and to such Claims to the Purchaser, subject to the terms and
conditions set forth in this agreement (the “Transaction”); and


WHEREAS Virginia has waived its Right of First Refusal pursuant to the Virginia
Agreement in connection with the Transaction provided that the Purchaser and the
Vendor complete the Transaction within one year from the date hereof; should the
Transaction not close within one year from the date hereof, Virginia shall have
a fresh and new Right of First refusal in respect thereof, pursuant to the
Virginia Agreement.


NOW, THEREFORE, THIS AGREEMENT WITNESSETH that, in consideration of the premises
and the mutual covenants and agreements expressed herein, the Vendor and the
Purchaser (hereinafter collectively referred to as the “Parties” and,
individually, a “Party”) hereby agree as follows:


1.  
Reciprocal Representations and Warranties



1.1  
Each Party hereby represents and warrants to each of the other Parties that, as
of the date hereof:



(a)  
it is a body corporate duly incorporated or continued, as the case maybe, and in
good standing under the laws of its jurisdiction of incorporation or
continuation, as the case may be, is qualified to do business and is in good
standing in those jurisdictions where necessary in order to carry out its
purposes;



(b)  
all corporate and other actions required to authorize it to enter into and
perform this agreement, the Transaction and all other transactions contemplated
by this agreement have been properly taken, with the exception of the regulatory
approvals and filings which are a condition of Closing (as defined in Section 7
hereof) (the “Regulatory Approvals”);



(c)  
it has all requisite corporate power to own, lease and operate its assets and to
carry on its business as now conducted;

 
 
- 2 -

--------------------------------------------------------------------------------

 


(d)  
it has the capacity to enter into this agreement, the Transaction, all other
transactions contemplated by this agreement and all other documents contemplated
herein;



(e)  
subject to the Regulatory Approvals, it will not breach any other agreement or
arrangement to which it is a party or be in violation of any law to which it is
subject, by entering into or performing this agreement, the Transaction, all
other transactions contemplated by this agreement and all other documents
contemplated herein;



(f)  
this agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms; and



(g)  
except as otherwise set forth herein, no consent from a lender or any third
party is necessary to authorize it to execute this agreement, to complete the
Transaction and all other transactions contemplated by this agreement, and to
execute and deliver all related documents.



2.  
Representations and Warranties of the Vendor



2.1  
The Vendor hereby represents and warrants to the Purchaser that, as of the date
hereof:



(a)  
it is the beneficial and registered owner of a 100% interest in the Claims, free
and clear of all defects, liens, adverse claims, demands, charges, restrictions,
encumbrances, royalties and liabilities of any nature and quality whatsoever,
existing or threatened, except for the First Royalty, the Second Royalty, the
Virginia Royalty, the Back-In-Right and the Right of First Refusal (hereinafter
collectively, the “Liens”), and the Purchaser shall acquire good, legal and
marketable title to the Claims and beneficial ownership thereof; and



(b)  
it is not aware of any material facts or circumstances which have not been
disclosed in this agreement and which should be disclosed in order to prevent
the representations and warranties in this agreement from being materially
misleading.



2.2  
With respect to the Claims, the Vendor hereby represents and warrants to the
Purchaser that, as of the date hereof:



(a)  
Subject to the Liens, it is the exclusive and absolute owner of all mining and
proprietary rights attaching to the Claims and proper evidence of such ownership
has been duly filed, registered or recorded wherever necessary to perfect and
preserve the Vendor's rights, title and interest thereto;



(b)  
all mining and proprietary rights have been properly staked or otherwise
properly constituted, as applicable, and are valid, in good standing and free
and clear of all liens, except for the Liens and public utilities,;

 
 
- 3 -

--------------------------------------------------------------------------------

 


(c)  
it does not owe any amount in connection with the First Royalty, the Second
Royalty and the Virginia Royalty as of the Effective Date;



(d)  
it has delivered to the Purchaser all relevant information concerning title to
each Claim;



(e)  
to the best of the Vendor's knowledge and belief, all activities and operations
on any of the Claims, prior to the date hereof, have been performed in a manner
consistent with the laws and regulations in effect at the relevant time and all
filings required in order to maintain the mining rights in good standing have
been properly and timely recorded or filed with the appropriate government
agencies;



(f)  
there is no judgment, decree, injunction, ruling or order of any court,
governmental department, commission, agency, instrumentality or arbitrator and
no claim, suit, action, litigation, arbitration or governmental proceeding in
progress, pending or threatened against or relating to, or affecting any of the
Claims which could prevent the Vendor from entering into this agreement and
performing its obligations hereunder and from completing the Transaction;



(g)  
to the best of the Vendor's knowledge and belief, each Claim is free and clear
of any hazardous or toxic material, pollution, or other adverse environmental
conditions which may give rise to any environmental liability;



(h)  
it has full authority to grant, sell, assign, and transfer to the Purchaser, as
applicable, the mining and proprietary rights attaching to each Claim and its
rights and obligations under each of the First Royalty, the Second Royalty and
the Virginia Royalty, as contemplated herein; and



(i)  
it is not in default or violation of any agreement, lease, license, permit,
certificate, instrument, regulation, statute or decree applicable to it, which
default or violation could adversely affect its ownership of any of the Claims,
its right to conduct mineral exploration thereon or its performance or
operations in respect thereof.



2.3  
The Vendor represents and warrants to the Purchaser that each of the
representations and warranties set forth in any provision of this Section 2 is
true, correct and complete as at the date of this agreement and shall be true
and accurate as of the Closing Date (as described in Section 7 hereof) as if
given as of such date.



2.4  
The Vendor recognizes that the accuracy and completeness of each representation
and warranty set forth in any provision of this Section 2 is a condition upon
which the Purchaser is relying and without which the Purchaser would not have
agreed to complete the Transaction.



2.5  
No investigation or inquiry made by or on behalf of the Purchaser shall have the
effect of waiving or diminishing any of the representations and warranties set
forth in any provision of this Section 2.

 
 
- 4 -

--------------------------------------------------------------------------------

 


3.  
Representations and Warranties of the Purchaser



3.1  
The Purchaser hereby represents and warrants to the Vendor that, as of the date
hereof, it is not aware of any material facts or circumstances which have not
been disclosed in this agreement and which should be disclosed in order to
prevent its representations and warranties in this agreement from being
materially misleading.



3.2  
This Agreement has been duly authorized by the board of directors of the
Purchaser and no other corporate proceedings on the part of the Purchaser are
necessary to authorize this Agreement, any related agreements to which the
Purchaser is a party or the transactions contemplated hereby and thereby. This
Agreement and all related agreements to which the Purchaser is a party have been
duly executed and delivered by the Purchaser and constitute legal, valid and
binding obligations of the Purchaser, enforceable against the Purchaser by the
Vendor in accordance with their terms, except as enforcement may be limited by
bankruptcy, insolvency and other laws affecting the rights of creditors
generally and except that equitable remedies may be granted only in the
discretion of a court of competent jurisdiction.



3.3  
The execution and delivery by the Purchaser of this Agreement and all related
documents to which the Purchaser is a party, the performance by the Purchaser of
its obligations hereunder and thereunder and the completion of the transactions
herein and therein provided for will not result in the violation of, or
constitute a default under or cause the acceleration of any obligation of the
Purchaser under:



(a)  
any agreement to which the Purchaser is a party or by which it is bound;



(b)  
any provision of the constating documents or by-laws or resolutions of the board
of directors (or any committee thereof) or shareholders of the Purchaser (and no
conflict with the same will be caused thereby);



(c)  
any judgment, decree, order or award of any agency or arbitrator; or



(d)  
any applicable laws of Canada, Ontario or any jurisdictions where the Purchaser
is qualified or required to be qualified to do business or where it carries on
business.



3.4  
There is no requirement for the Purchaser to make any filing with, give any
notice to or obtain any Permit of, any agency as a condition to the lawful
consummation of the transactions contemplated by this Agreement



3.5  
Shares:

 
(a)  
Upon issuance, the Initial Vendor Shares and the Additional Vendor Shares
(collectively, the “Shares”) will be duly authorized and validly issued as fully
paid and non-assessable shares in the capital of the Purchaser.



(b)  
No prospectus is required nor are any other documents required to be filed,
proceedings taken or approvals, permits, consents or authorizations obtained
under the Ontario Securities Act and the rules and regulations thereunder
("Ontario Securities Laws") to permit the Vendor to trade the Shares in the
Province of Ontario, either through registrants or dealers registered under
Ontario Securities Laws who comply with such laws or in circumstances in which
there is an exemption from the registration requirements under Ontario
Securities Laws, provided that:

 
 
- 5 -

--------------------------------------------------------------------------------

 


(i)  
at the time of such trade, the Purchaser is and has been a "reporting issuer"
(as defined under Ontario Securities Laws) in the Province of Ontario for the
four months immediately preceding the trade;



(ii)  
at the time of such trade, at least four months have elapsed from the Closing
Date;



(iii)  
a certificate representing the Shares has been issued that carries a legend in
the form prescribed by National Instrument 45-102 – Resale of Securities ("NI
45-102");



(iv)  
the trade is not a "control distribution" (as such term is defined in NI 45-102)
and the seller is not a "promoter" within the meaning of Ontario Securities
Laws;



(v)  
no unusual effort is made to prepare the market or to create a demand for the
Shares;



(vi)  
no extraordinary commission or consideration is paid to a person or company in
respect of the trade; and



(vii)  
if the selling security holder is an insider or officer of the Purchaser, the
selling security holder has no reasonable grounds to believe that the Purchaser
is in default of "securities legislation" (as such term is defined in National
Instrument 14-101).



(c)  
The Purchaser is, and has been for a period of four months, a "reporting issuer"
(as defined under Ontario Securities Laws) in the Province of Ontario.



3.6  
In the past twelve month period, the Purchaser has made all securities filings
that it was required to file under any applicable securities laws on a timely
basis (the "Securities Filings"). As of their respective dates, each of the
Securities Filings complied with all requirements of the applicable securities
laws, and none of the Securities Filings contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Purchaser
included in the Securities Filings: (i) comply with applicable accounting
requirements and with the published rules and regulations of applicable
securities laws with respect thereto; (ii) have been prepared in accordance with
IFRS or Canadian GAAP, as applicable, during the period involved (except as may
be indicated in the notes thereto or, in the case of unaudited financial
statements, as permitted by applicable securities laws); and (iii) fairly
present (subject, in the case of any unaudited statements, to recurring audit
adjustments normal in nature and amount) the consolidated financial position of
the Purchaser at the date thereof and the consolidated results of its operations
and cash flows or changes in financial position for the periods then ended.

 
 
- 6 -

--------------------------------------------------------------------------------

 


4.  
Consideration



In order to complete the Transaction and as consideration for the purchase and
sale of the 75% undivided interest in the Claims, the Purchaser agrees to the
following:


4.1  
Cash Payments



(a)  
pay to the Vendor, by certified cheque, wire transfer or other form of payment
acceptable to the Purchaser, the sum of $1,500,000 in cash (the “Initial Cash
Payment”) within 15 days upon the earlier of (i) the completion of a financing,
in accordance with Section 10.6 hereof, or (ii) nine months following the
Effective Date; and



(b)  
pay to the Vendor, by cheque, wire transfer or other form of payment acceptable
to the Purchaser, an additional sum of $1,500,000 in cash (the “Additional Cash
Payment”) within 18 months of the Effective Date (the “Second Cash Payment”).



4.2  
Issuance of Shares



(a)  
issue and deliver to the Vendor within 15 days after the Initial Cash Payment,
an amount of fully paid and non-assessable common shares of the Purchaser (the
“Initial Vendor Shares”), which represents 9.5% of the Purchaser’s total number
of issued and outstanding common shares at the time of issuance, to a maximum of
15,000,000 common shares;



(b)  
issue and deliver to the Vendor fully paid and non-assessable common shares of
the Purchaser (the “Additional Vendor Shares”), within 15 days after the later
of (i) receipt of the approval of the shareholders of the Purchaser and (ii) the
Second Cash Payment an amount of common shares that in aggregate (Initial Vendor
Shares plus Additional Vendor Shares) does not represent a number of common
shares greater than 15% (the “Vendor’s Equity Position”) of the Purchaser’s
issued and outstanding common shares at the time of issuance, to an aggregate
maximum of 35,000,000 common shares, which is inclusive of the Initial Vendor
Shares.



For clarity, the maximum Additional Vendor Share issuance would be the lesser of
20,000,000 common shares or a number of shares that when added to the Initial
Vendor Shares previously issued to the Vendor represents an aggregate number of
shares equal to 15% of the Purchaser’s issued and outstanding shares at the time
of issuance;
 
 
- 7 -

--------------------------------------------------------------------------------

 


(c)  
if regulatory or shareholder approval for the issuance of the Additional Vendor
Shares has not been received and therefore, the Additional Vendor Shares cannot
be issued to the Vendor pursuant to the terms of this agreement, the Purchaser
shall pay to the Vendor an additional sum of $750,000 in lieu of the Additional
Vendor Shares to acquire the initial 75% interest in the Claims and will submit
a request to the TSX Venture Exchange («TSXV») to issue an amount of shares that
when added to the Initial Vendor Shares previously issued to the Vendor does not
represent an aggregate number of common shares greater than 9.5% of the
Purchaser’s issued and outstanding common shares at the time of issuance, to a
maximum of 20,000,000 common shares; and



(d)  
the Initial Vendor Shares and the Additional Vendor Shares to be issued pursuant
to Section 4.2 hereof shall be issued under a private placement exemption and
subject to a four-month restricted period stipulated in a legend and any other
restrictions under applicable securities laws or TSXV rules, before becoming
freely tradable, the issuance of which shall be subject to prior acceptance for
listing by the TSXV.



5.  
Right of First Refusal



The Purchaser hereby acknowledges and agrees that Virginia has waived its Right
of First Refusal pursuant to the Virginia Agreement in connection with the
Transaction provided that the Purchaser and the Vendor complete the Transaction
within one year from the date hereof; should the Transaction not close within
one year from the date hereof, Virginia shall have a fresh and new Right of
First refusal in respect thereof, pursuant to the Virginia Agreement.


6.  
Assignment of the Virginia Agreement, Poisson Agreement and Amending Agreement



6.1  
The Purchaser acknowledges and agrees that the Claims are subject to the
Virginia Agreement, the Poisson Agreement and the Amending Agreement
(collectively, the “Assigned Contracts”) and effective as of Closing, the Vendor
hereby assigns and transfers unto the Purchaser a 75% undivided interest in all
of its rights, interests, duties and obligations under each of the Assigned
Contracts, and the Purchaser hereby accepts the assignment and transfer of the
Assigned Contracts effective as of Closing and covenants and agrees that, from
and after the Closing Date, the Purchaser will observe, perform and fulfil each
and every covenant, provision, obligation, term and condition of, or applicable
to the Vendor under the Assigned Contracts as if it was an original party
thereto, and following such assignment and transfer, the Vendor shall be
relieved of liability thereunder.



6.2
The Purchaser agrees to execute such further and other agreements, including
with the parties to the Assigned Contracts, to evidence that the Purchaser has
agreed to assume the obligations of the Vendor under the Assigned Contracts.

 
 
- 8 -

--------------------------------------------------------------------------------

 


7.  
Closing Date



Closing of the Transaction (the “Closing”), being the completion of the
acquisition by the Purchaser of the Claims, shall take place on or prior to
November 30, 2014 or such other date as may be agreed upon between the Vendor
and the Purchaser (the “Closing Date”).


8.  
Covenants



8.1  
Covenants of the Purchaser:



(a)  
With respect to the issuance, sale and delivery of the Shares to the Vendor
hereunder, the Purchaser covenants to use all reasonable commercial efforts to
obtain all necessary approvals from the TSXV and comply with all necessary
requirements of any applicable securities laws; and upon the issuance of the
Shares to the Vendor, the Purchaser will have received all necessary approvals
from the TSXV, and complied with all necessary requirements of any applicable
securities laws, with respect to the issuance, sale and delivery of the Shares
to the Vendor hereunder;



(b)  
The Purchaser shall present a resolution to its shareholders at its next annual
meeting of shareholders scheduled for June 2014, to authorize and approve the
aggregate issuance of up to 19.5% of the issued and outstanding capital of the
Purchaser to the Vendor as required pursuant to this agreement



(c)  
the Purchaser shall use its best efforts to maintain its status as a "reporting
issuer" under Canadian securities laws for a period of two (2) years following
the Closing, and shall use its best efforts to maintain its listing of its
common shares on the TSXV for a period of two (2) years following Closing.



9.  
Conditions of Closing



The Transaction shall be subject to the following conditions, which may be
waived by the Purchaser or the Vendor, where applicable, in whole or in part:


9.1  
Due Diligence. Forthwith upon execution of this agreement, the Vendor shall
arrange to provide the Purchaser and its authorized representatives and agents,
free access, during reasonable business hours, to such information and records,
which the Purchaser may reasonably request in order to obtain the information
necessary to evaluate the Claims and to prepare the documentation necessary to
obtain the Regulatory Approvals. The Vendor agrees to use reasonable commercial
efforts to cause the officers, senior employees and other personnel and
consultants of the Vendor to meet and collaborate with the Purchaser and its
representatives in this regard. The Transaction is conditional upon the
Purchaser being satisfied, in its sole and absolute discretion, with the results
of such due diligence review.

 
 
- 9 -

--------------------------------------------------------------------------------

 


9.2  
Approvals. Before the Closing Date, all regulatory approvals, authorizations and
other consents with respect to the Closing which may be required by law,
together with all such permits, licenses and other authorizations as may be
reasonably required in order to close the Transaction shall have been obtained,
including, without limiting the generality of the foregoing, approval from the
Toronto Stock Exchange for the Vendor and from TSXV for the Purchaser, failing
which this agreement shall terminate and the parties shall have no further
obligations thereunder, with the exception of those contained in Sections 15 and
166 hereof.



9.3  
Consents. Prior to the Closing Date, the Vendor shall have obtained all
consents, permits and approvals from parties to any contracts or other
agreements that may be required in connection with the Transaction, without
limiting the generality of the foregoing, the consent of Virginia as
contemplated in Section 5 hereof.



9.4  
Transfer of Documents. On the Closing Date, all necessary transfer forms,
agreements, instruments, conveyances, assignments, releases and other document
required or useful in the opinion of the Purchaser' legal advisors to properly
convey the Claims to the Purchaser shall have been executed.



10.  
Delivery of Documents



The transactions contemplated herein and the purchase of the Claims by the
Purchaser hereunder shall be conditional upon the delivery of the following
documents at or before the Closing Date:


10.1  
Following the performance by the Purchaser of its obligations pursuant to
Section 4 hereof, the Vendor shall execute, acknowledge and deliver to the
Purchaser a Transfer of Mining Rights prepared by the Purchaser and satisfactory
to the Vendor in proper form for registration in the Public Register of Real and
Immovable Mining Rights maintained at the ministère des Ressources naturelles
(Québec) in favour of the Purchaser pursuant to which the Vendor transfers to
the Purchaser a 75% undivided interest in all of its right, title and interest
in the Claims, with registration fees in connection with this transfer to be
paid by the Purchaser.



10.2  
The Purchaser shall deliver or cause to be delivered to the Vendor an
assignment, assumption and release agreement among the Vendor, the Purchaser,
Pierre Poisson and Joanne Jones pursuant to which (i) the Vendor assigns to the
Purchaser a 75% undivided interest in all its rights, interests, duties and
obligations under each of the Poisson Agreement and the Amending Agreement in
connection with each of the First Royalty and the Second Royalty; and (ii) the
Purchaser agrees to observe and be bound by all of the provisions each of the
Poisson Agreement and the Amending Agreement with respect to the rights,
interests and obligations assigned to or assumed by the Purchaser in the place
and stead of the Vendor in connection with the First Royalty and the Second
Royalty.

 
 
- 10 -

--------------------------------------------------------------------------------

 


10.3  
The Purchaser shall deliver or cause to be delivered to the Vendor an
assignment, assumption and release agreement among the Vendor, the Purchaser and
Virginia pursuant to which (i) the Vendor assigns to the Purchaser a 75%
undivided interest in all its rights, interests, duties and obligations under
the Virginia Agreement including in connection with the Virginia Royalty and the
Back-In-Right; and (ii) the Purchaser agrees to observe and be bound by all of
the provisions of the Virginia Agreement with respect to the rights, interests
and obligations assigned to or assumed by the Purchaser in the place and stead
of the Vendor.



10.4  
The Parties shall have received evidence that all requisite approvals, consents
and acceptances of the appropriate regulatory authorities and the Toronto Stock
Exchange and the TSXV required to be made or obtained by either one of the
Parties in order to complete the Closing have been made or obtained on terms
satisfactory to each of the Parties, acting reasonably.



10.5  
The Purchaser shall deliver or cause to be delivered to the Vendor evidence
satisfactory to the Vendor that the shareholders of the Purchaser have approved
the Transaction, if such approval is required by the TSXV, corporate laws or by
securities regulations.



10.6  
The Purchaser shall have raised capital through the completion of placement of
its securities for gross proceeds of a minimum of $3,000,000 on such terms and
conditions as may be determined by the Parties (the “Financing”), it being
understood that the Purchaser shall use reasonable commercial efforts to
complete the Financing.



10.7  
The Purchaser shall deliver or cause to be delivered to the Vendor by cheque,
wire transfer or other form of payment acceptable to the Vendor, the Initial
Cash Payment pursuant to Section 4.1(a) hereof.



10.8  
The Purchaser shall deliver or cause to be delivered to the Vendor a common
share certificate representing the Initial Vendor Shares pursuant to Section
4.2(a) hereof.



11.  
Post-Closing



The Transaction shall also be subject to the following post-Closing conditions
and documents, which may be waived by the Purchaser or the Vendor, where
applicable, in whole or in part:


11.1  
The Purchaser shall deliver or cause to be delivered to the Vendor by cheque,
wire transfer or other form of payment acceptable to the Vendor, the Additional
Cash Payment pursuant to Section 4.1(b) hereof.



11.2  
The Purchaser shall deliver or cause to be delivered to the Vendor a common
share certificate representing the Additional Vendor Shares pursuant to Section
4.2(b) hereof or, in lieu of the Additional Vendor Shares, the $750,000 cash
payment pursuant to Section 4.2(c) hereof, by cheque, wire transfer or other
form of payment acceptable to the Vendor.

 
 
- 11 -

--------------------------------------------------------------------------------

 


12.  
Default



If the Purchaser does not issue the shares or make the payments required in
accordance with Section 4 hereof, then the Vendor may provide written notice to
the Purchaser of its failure. If the Purchaser does not make the outstanding
payment or issue that number of outstanding common shares of the Purchaser in
accordance with Section 4 hereof within 90 days of such notice, then its rights
and obligations under this agreement shall automatically terminate and be of no
further force and effect and the Purchaser shall transfer back to the Vendor its
undivided interest in the Claims, and the Purchaser shall bear all fees, costs
and other expenses that may be incurred in connection therewith.


13.  
Option



13.1  
If and when the Purchaser has made all the Cash Payments and the Issuance of all
Shares (or cash in lieu thereof, as permitted or required herein) in accordance
with Section 4 hereof, the Vendor will grant to the Purchaser a three (3) year
term option to purchase the remaining 25% interest in the Claims (the “Option”),
for the period beginning on the date that is the later of (i) June 1, 2015 and
(ii) the Vendor satisfying all of the purchase conditions as described herein.
The Option will automatically terminate on a date that is three (3) years from
the later of (i) or (ii) above. In order to exercise the Option, the Purchaser
shall:



(a)  
pay to the Vendor an additional sum of $1,000,000; assuming the applicable
shareholder approval has been received, issue an additional amount of the
Purchaser’s common shares (the “Option Shares”) that in aggregate (Initial
Vendor Shares plus Additional Vendor Shares plus Option Shares), does not
represent a number of common shares greater than 19.5% of the Purchaser’s issued
and outstanding common shares at the time of issuance of the Option Shares, to
an aggregate maximum of 60,000,000 common shares. For clarity, the maximum
Option Shares issued would be the lesser of 25,000,000 common shares or a number
of shares that when added to all the previous share issuances to the Vendor as
outlined above represents an aggregate number of shares equal to 19.5% of the
Purchaser’s issued and outstanding shares at the time of issuance;



(b)  
or, in the event that shareholder approval is required for the issuance of the
Option Shares and the Purchaser has not received such shareholder approval, the
Purchaser shall pay an additional sum of $1,875,000 in lieu of the Option Shares
in order to acquire the remaining 25% interest in the Claims;



(c)  
grant the Vendor a pre-emptive right to participate in any further equity
financing of the Purchaser in order to allow the Vendor to maintain the Vendor’s
equity position in the Purchaser’s share capital (the “Pre-Emptive Right”) at
the time of the contemplated equity financing. The Pre-Emptive Right shall be
exercisable by the Vendor at any time until 5:00 p.m. (Eastern Standard Time) on
the date that is five business days following written notice by the Purchaser to
the Vendor that it is proceeding with a proposed financing. The Pre-Emptive
Right to be granted to the Vendor upon exercise of the Option shall
automatically terminate on the earliest to occur of the following; (i) should
the Vendor’s equity position in the Purchaser’s share capital at any time be
less than 5% of the Purchaser’s issued and outstanding common shares; (ii)
should the Vendor decline to participate in two consecutive equity financings of
the Purchaser; or (iii) 5 years from the date of this agreement.

 
 
- 12 -

--------------------------------------------------------------------------------

 


13.2  
At any time from the date of this agreement, the Vendor or its successor will
not increase, directly or indirectly, its aggregate ownership interest of the
Purchaser to more than 19.5% of all issued and outstanding common shares of the
Purchaser, without the prior written approval of the Purchaser.



13.3  
Notwithstanding the exercise of the Option by the Purchaser, the Vendor shall
retain a 2% net smelter returns royalty (“NSR”) in the form attached hereto as
Schedule “E” in respect of the Claims, of which 1% may be repurchased by the
Purchaser, at any time and from time to time, in consideration for payment of
$1,000,000 in cash or immediately available funds.



13.4  
If the Option is not exercised by the Purchaser within the timing outlined in
13.1, then the Parties agree to enter into a joint venture agreement consistent
with industry norms for such agreements including a standard dilution clause for
non-participation. The Vendor would then be entitled to a free carried interest
on its 25% participating interest until the delivery by the Purchaser of a
bankable feasibility study or equivalent on the Claims.



14.  
Conduct of Business



Up to the Closing Date, there shall have been no material adverse changes on the
Claims, nor shall there be any change in the operations of the Vendor which
would materially adversely affect the Claims and on or before the Closing Date,
each of the conditions and undertakings contained in this agreement, shall have
been entirely respected.


15.  
Expenses



Each Party shall bear all fees, costs and other expenses that may be incurred in
connection with (i) the preparation, negotiation, execution and delivery of this
agreement and any other agreements or documents required to consummate the
Transaction and (ii) the preparation, completion, delivery or execution of all
documents and regulatory filings related thereto.


16.  
Confidentiality



All information, records and documents obtained by the Purchaser and its
authorized representatives and agents in connection with the Transaction and
relating to this agreement shall be deemed to be of a confidential nature and
shall be treated as such by the Purchaser until the Closing Date or for a period
of one year after the date hereof in the event there is no Closing. The
Purchaser hereby undertakes to keep confidential such documents, information and
records, both during negotiations and thereafter, until the Closing Date, except
for such documents, records or information which were already in the public
domain or which are subsequently obtained by third parties through no fault or
without the intervention (directly or indirectly) of the Purchaser.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
17.  
Exclusivity



The Vendor agrees that it will not offer to, or solicit offers from, or enter
into any negotiations with, any third party for the sale of the Claims, or any
part thereof until the expiration of the date provided for the Closing Date as
set forth above.


18.  
Indemnification



18.1  
Indemnification by the Vendor



The Vendor shall indemnify and save harmless the Purchaser, its directors,
officers, shareholders, affiliates, employees and agents (the "Purchaser
Indemnified Parties") from and against any and all claims, demands, proceedings,
losses, damages, obligations, liabilities, deficiencies, fines, costs and
expenses (including all legal and other professional fees and disbursements,
interest, penalties and amounts paid in settlement) (collectively, "Losses")
suffered or incurred by the Purchaser Indemnified Parties as a result of or
arising directly or indirectly out of or in connection with:


(a)  
any breach by the Vendor of or any inaccuracy of any representation or warranty
of the Vendor contained in this Agreement or in any agreement, certificate or
other document executed and delivered by the Vendor; or



(b)  
any breach or non-performance by the Vendor of any covenant to be performed by
it which is contained in this Agreement or in any agreement, certificate or
other document executed and delivered by the Vendor.



18.2  
Indemnification by the Purchaser



The Purchaser shall indemnify and save harmless the Vendor, its directors,
officers, shareholders, affiliates, employees and agents (the "Vendor
Indemnified Parties") from and against any and all Losses suffered or incurred
by the Vendor Indemnified Parties as a result of or arising directly or
indirectly out of or in connection with:
 
(a)  
any breach by the Purchaser of or any inaccuracy of any representation or
warranty contained in this Agreement or in any agreement, certificate or other
document executed and delivered by the Purchaser; or



(b)  
any breach or non-performance by the Purchaser of any covenant to be performed
by it which is contained in this Agreement or in any agreement, certificate or
other document executed and delivered by the Purchaser (including the Assigned
Contracts).



18.3 
The Vendor’s and the Purchaser's indemnification obligations under this
agreement shall be limited to an amount equal to the dollar value, from time to
time, of the consideration received pursuant to this agreement. Notwithstanding
the foregoing, there will be no limit on a party’s liability for indemnification
hereunder to the extent the claim arises from fraud.

 
 
- 14 -

--------------------------------------------------------------------------------

 


19.  
General Provisions



19.1  
Assignment. This agreement shall enure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties. Neither Party shall
assign its rights or delegate its obligations hereunder voluntarily or by
operation of law, without the prior written consent of the other Party.



19.2  
Waiver of Rights. The failure of a Party to insist on the strict performance of
any provision of this agreement or to exercise any right, power or remedy upon a
breach hereof shall not constitute a waiver of any provision of this agreement
or limit the Party's right thereafter to enforce any provision or exercise any
right.



19.3  
Amendments. No modification or amendment to this agreement shall be valid unless
made in writing and duly executed by the Parties.



19.4  
Entire Agreement. This agreement, contains the entire understanding of the
Parties and cancels and replaces all prior understandings between the Parties
relating to the subject matter hereof, and all prior agreements.



19.5  
Arbitration. Any dispute or conflict between the parties concerning this
Agreement which cannot be settled by them shall be submitted firstly to a
mutually agreeable mediator who will have no authority to bind the parties and,
in the event that mediation efforts are unsuccessful, to a single arbitrator
pursuant to the provisions of the Arbitration Act (Ontario), or, if the parties
cannot agree upon a single arbitrator, to three arbitrators, one appointed by
the Vendor, one appointed by the Purchaser and a third appointed by the
arbitrators appointed by the Vendor and the Purchaser. The arbitrator or
arbitrators, as the case may be, may order any party to produce documents prior
to the arbitration or to submit a witness to discovery. Arbitration proceedings
shall take place in Toronto, Ontario at such place as the arbitrator or
arbitrators shall determine.



19.6  
Severability. If any term, part or provision of this agreement is declared
unenforceable, illegal, or in conflict with any laws to which this agreement is
subject, such term, part or provision shall be considered severed from this
agreement, the remaining portions thereof shall not be affected and this
agreement shall be construed and enforced as if it did not contain that term,
part or provision.



19.7  
Time. Time is of the essence of this agreement and all related documents.



19.8  
Further Assurances. Each of the Parties hereby undertakes to refrain from
performing any act or entering into any transaction or negotiation which would
interfere or be inconsistent with the terms of this agreement and the due
completion of the Transaction.



19.9  
Currency. All monetary amounts expressed in dollars in this agreement shall be
determined and payable in Canadian currency, unless otherwise expressly
provided.



19.10  
Public Announcements. A Party desiring to make a disclosure, statement or press
release concerning this agreement shall first consult with the other Party prior
to making such disclosure, statement or press release, and the Parties shall use
all reasonable efforts, acting expediently and in good faith, to agree upon a
text for such statement or press release which is satisfactory to the Parties.

 
 
- 15 -

--------------------------------------------------------------------------------

 


19.11  
Notice. Any notice or other required communications hereunder shall be given in
writing and delivered by hand, registered air mail, telefax, or by overnight
courier. Any such notice shall be given to each of the Parties at their
following addresses:



 
TO THE VENDOR:
ENERGIZER RESOURCES INC.

 
141 Adelaide Street West
Suite 520
Toronto, Ontario M5H 3L5





 
 
Attention: Richard E. Schler

                                                
 
TO THE PURCHASER: 
HONEY BADGER EXPLORATION INC.

 
141 Adelaide Street West
Suite 520
Toronto, Ontario M5H 3L5





 
 
Attention: Peter Liabotis



 
or to any other addresses that any Party may at any time designate by written
notice to the other Party.



 
All notices shall be effective and shall be deemed delivered (i) if by hand, or
by overnight courier, on the date of delivery if delivered during normal
business hours, and, if not delivered during normal business hours, on the next
business day following delivery, (ii) if by electronic communication, on the
next business day following receipt of the electronic communication, and (iii)
if by mail, on the next business day after actual receipt.



19.12  
Counterparts. This agreement may be executed in any number of counterparts, and
it shall not be necessary that the signatures of all Parties be contained on any
counterpart. Each counterpart shall be deemed an original, but all counterparts
together shall constitute one and the same instrument.



19.13  
Independent Legal Advice. The Parties expressly declare that they have been
given sufficient time to seek such independent legal or other advice as they
deem appropriate with respect to this matter and the terms of this agreement and
the Parties voluntarily accept the said terms.



19.14  
Governing Law. This agreement is made under and shall be governed by and
construed in accordance with the laws of the Province of Ontario and the laws of
Canada applicable therein.

 
[SIGNATURE PAGE FOLLOWS]
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have duly executed this agreement as of the date
first above written.
 

ENERGIZER RESOURCES INC.   HONEY BADGER EXPLORATION INC.                    
By:
“Peter Harder”
 
By:
“J.P. Desrochers”
Name:
Peter Harder
 
Name:
J.P. Desrochers
Title:
Chairman of the Board
 
Title:
Director

 
By:
“Richard Schler”
 
By:
“Peter Liabotis”
Name:
Richard Schler
 
Name:
Peter Liabotis
Title:
Chief Executive Officer
 
Title:
Chief Financial Officer

 
 
[Signature Page – Agreement to Purchase Claims]
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
Description of the Sagar Property
 
CDC 36315
 
CDC 1043890
 
CDC 1043925
 
CDC 1043960
 
CDC 1044170
 
CDC 1132961
CDC 36316
 
CDC 1043891
 
CDC 1043926
 
CDC 1043961
 
CDC 1103333
 
CDC 1132962
CDC 36317
 
CDC 1043892
 
CDC 1043927
 
CDC 1043962
 
CDC 1103334
 
CDC 1132963
CDC 36318
 
CDC 1043893
 
CDC 1043928
 
CDC 1043963
 
CDC 1103335
 
CDC 1132964
CDC 36319
 
CDC 1043894
 
CDC 1043929
 
CDC 1043964
 
CDC 1103336
 
CDC 1132965
CDC 36320
 
CDC 1043895
 
CDC 1043930
 
CDC 1043965
 
CDC 1103337
 
CDC 1132966
CDC 36321
 
CDC 1043896
 
CDC 1043931
 
CDC 1043966
 
CDC 1103338
 
CDC 1132967
CDC 36322
 
CDC 1043897
 
CDC 1043932
 
CDC 1043967
 
CDC 1103339
 
CDC 1132968
CDC 36323
 
CDC 1043898
 
CDC 1043933
 
CDC 1043968
 
CDC 1132934
 
CDC 1132969
CDC 36324
 
CDC 1043899
 
CDC 1043934
 
CDC 1043969
 
CDC 1132935
 
CDC 1132970
CDC 36325
 
CDC 1043900
 
CDC 1043935
 
CDC 1043970
 
CDC 1132936
 
CDC 1132971
CDC 36326
 
CDC 1043901
 
CDC 1043936
 
CDC 1043971
 
CDC 1132937
 
CDC 1132972
CDC 36327
 
CDC 1043902
 
CDC 1043937
 
CDC 1043972
 
CDC 1132938
 
CDC 1132973
CDC 1043868
 
CDC 1043903
 
CDC 1043938
 
CDC 1043973
 
CDC 1132939
 
CDC 1132974
CDC 1043869
 
CDC 1043904
 
CDC 1043939
 
CDC 1043974
 
CDC 1132940
 
CDC 1132975
CDC 1043870
 
CDC 1043905
 
CDC 1043940
 
CDC 1043975
 
CDC 1132941
 
CDC 1132976
CDC 1043871
 
CDC 1043906
 
CDC 1043941
 
CDC 1043976
 
CDC 1132942
 
CDC 1132977
CDC 1043872
 
CDC 1043907
 
CDC 1043942
 
CDC 1043977
 
CDC 1132943
 
CDC 1132978
CDC 1043873
 
CDC 1043908
 
CDC 1043943
 
CDC 1043978
 
CDC 1132944
 
CDC 1132979
CDC 1043874
 
CDC 1043909
 
CDC 1043944
 
CDC 1043979
 
CDC 1132945
 
CDC 1132980
CDC 1043875
 
CDC 1043910
 
CDC 1043945
 
CDC 1043980
 
CDC 1132946
 
CDC 2097640
CDC 1043876
 
CDC 1043911
 
CDC 1043946
 
CDC 1043981
 
CDC 1132947
 
CDC 2097641
CDC 1043877
 
CDC 1043912
 
CDC 1043947
 
CDC 1043982
 
CDC 1132948
 
CDC 2097642
CDC 1043878
 
CDC 1043913
 
CDC 1043948
 
CDC 1043983
 
CDC 1132949
 
CDC 2097643
CDC 1043879
 
CDC 1043914
 
CDC 1043949
 
CDC 1043984
 
CDC 1132950
 
CDC 2097644
CDC 1043880
 
CDC 1043915
 
CDC 1043950
 
CDC 1043985
 
CDC 1132951
 
CDC 2097645
CDC 1043881
 
CDC 1043916
 
CDC 1043951
 
CDC 1043986
 
CDC 1132952
 
CDC 2097646
CDC 1043882
 
CDC 1043917
 
CDC 1043952
 
CDC 1043987
 
CDC 1132953
 
CDC 2097647
CDC 1043883
 
CDC 1043918
 
CDC 1043953
 
CDC 1043988
 
CDC 1132954
 
CDC 2097648
CDC 1043884
 
CDC 1043919
 
CDC 1043954
 
CDC 1043989
 
CDC 1132955
 
CDC 2097649
CDC 1043885
 
CDC 1043920
 
CDC 1043955
 
CDC 1043990
 
CDC 1132956
 
CDC 2097650
CDC 1043886
 
CDC 1043921
 
CDC 1043956
 
CDC 1043991
 
CDC 1132957
 
CDC 2097651
CDC 1043887
 
CDC 1043922
 
CDC 1043957
 
CDC 1043992
 
CDC 1132958
 
CDC 2097652
CDC 1043888
 
CDC 1043923
 
CDC 1043958
 
CDC 1043993
 
CDC 1132959
 
CDC 2120537
CDC 1043889
 
CDC 1043924
 
CDC 1043959
 
CDC 1043994
 
CDC 1132960
 
CDC 2120538

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
CDC 2120539
 
CDC 2377789
 
CDC 2384943
 
CDC 2384982
 
CDC 2388395
   
CDC 2120540
 
CDC 2377790
 
CDC 2384944
 
CDC 2384983
 
CDC 2388396
   
CDC 2120541
 
CDC 2377791
 
CDC 2384945
 
CDC 2384984
 
CDC 2388397
   
CDC 2120542
 
CDC 2377792
 
CDC 2384946
 
CDC 2384985
 
CDC 2388398
   
CDC 2120543
 
CDC 2377793
 
CDC 2384947
 
CDC 2384986
 
CDC 2388399
   
CDC 2120544
 
CDC 2377794
 
CDC 2384948
 
CDC 2384987
 
CDC 2389191
   
CDC 2120545
 
CDC 2377795
 
CDC 2384949
 
CDC 2384988
 
CDC 2389192
   
CDC 2120546
 
CDC 2377796
 
CDC 2384950
 
CDC 2384989
 
CDC 2389193
   
CDC 2120547
 
CDC 2377797
 
CDC 2384951
 
CDC 2384990
 
CDC 2389194
   
CDC 2120548
 
CDC 2377798
 
CDC 2384952
 
CDC 2384991
 
CDC 2389195
   
CDC 2120549
 
CDC 2377799
 
CDC 2384953
 
CDC 2384992
 
CDC 2389196
   
CDC 2120550
 
CDC 2377800
 
CDC 2384954
 
CDC 2384993
       
CDC 2120551
 
CDC 2377801
 
CDC 2384955
 
CDC 2385416
       
CDC 2120552
 
CDC 2377802
 
CDC 2384956
 
CDC 2385417
       
CDC 2120553
 
CDC 2377803
 
CDC 2384957
 
CDC 2385418
       
CDC 2120554
 
CDC 2377804
 
CDC 2384958
 
CDC 2385419
       
CDC 2120555
 
CDC 2377805
 
CDC 2384959
 
CDC 2385420
       
CDC 2120556
 
CDC 2377806
 
CDC 2384960
 
CDC 2385421
       
CDC 2120557
 
CDC 2377807
 
CDC 2384961
 
CDC 2385422
       
CDC 2120558
 
CDC 2377808
 
CDC 2384962
 
CDC 2385423
       
CDC 2120559
 
CDC 2377809
 
CDC 2384963
 
CDC 2385424
       
CDC 2120560
 
CDC 2377810
 
CDC 2384964
 
CDC 2385425
       
CDC 2120561
 
CDC 2377811
 
CDC 2384965
 
CDC 2385426
       
CDC 2120562
 
CDC 2377812
 
CDC 2384966
 
CDC 2386856
       
CDC 2120563
 
CDC 2377813
 
CDC 2384967
 
CDC 2386857
       
CDC 2120564
 
CDC 2377814
 
CDC 2384968
 
CDC 2386858
       
CDC 2120565
 
CDC 2377815
 
CDC 2384969
 
CDC 2386859
       
CDC 2120566
 
CDC 2377816
 
CDC 2384970
 
CDC 2386860
       
CDC 2120567
 
CDC 2384932
 
CDC 2384971
 
CDC 2386861
       
CDC 2120568
 
CDC 2384933
 
CDC 2384972
 
CDC 2388385
       
CDC 2120569
 
CDC 2384934
 
CDC 2384973
 
CDC 2388386
       
CDC 2120571
 
CDC 2384935
 
CDC 2384974
 
CDC 2388387
       
CDC 2120572
 
CDC 2384936
 
CDC 2384975
 
CDC 2388388
       
CDC 2120573
 
CDC 2384937
 
CDC 2384976
 
CDC 2388389
       
CDC 2120574
 
CDC 2384938
 
CDC 2384977
 
CDC 2388390
       
CDC 2120575
 
CDC 2384939
 
CDC 2384978
 
CDC 2388391
       
CDC 2120576
 
CDC 2384940
 
CDC 2384979
 
CDC 2388392
       
CDC 2120577
 
CDC 2384941
 
CDC 2384980
 
CDC 2388393
       
CDC 2377788
 
CDC 2384942
 
CDC 2384981
 
CDC 2388394
       

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”


Description of the Claims that are subject to the Virginia Royalty
 
CDC 1043868
 
CDC 1043903
 
CDC 1043938
 
CDC 1043973
 
CDC 1132939
 
CDC 1132974
CDC 1043869
 
CDC 1043904
 
CDC 1043939
 
CDC 1043974
 
CDC 1132940
 
CDC 1132975
CDC 1043870
 
CDC 1043905
 
CDC 1043940
 
CDC 1043975
 
CDC 1132941
 
CDC 1132976
CDC 1043871
 
CDC 1043906
 
CDC 1043941
 
CDC 1043976
 
CDC 1132942
 
CDC 1132977
CDC 1043872
 
CDC 1043907
 
CDC 1043942
 
CDC 1043977
 
CDC 1132943
 
CDC 1132978
CDC 1043873
 
CDC 1043908
 
CDC 1043943
 
CDC 1043978
 
CDC 1132944
 
CDC 1132979
CDC 1043874
 
CDC 1043909
 
CDC 1043944
 
CDC 1043979
 
CDC 1132945
 
CDC 1132980
CDC 1043875
 
CDC 1043910
 
CDC 1043945
 
CDC 1043980
 
CDC 1132946
   
CDC 1043876
 
CDC 1043911
 
CDC 1043946
 
CDC 1043981
 
CDC 1132947
   
CDC 1043877
 
CDC 1043912
 
CDC 1043947
 
CDC 1043982
 
CDC 1132948
   
CDC 1043878
 
CDC 1043913
 
CDC 1043948
 
CDC 1043983
 
CDC 1132949
   
CDC 1043879
 
CDC 1043914
 
CDC 1043949
 
CDC 1043984
 
CDC 1132950
   
CDC 1043880
 
CDC 1043915
 
CDC 1043950
 
CDC 1043985
 
CDC 1132951
   
CDC 1043881
 
CDC 1043916
 
CDC 1043951
 
CDC 1043986
 
CDC 1132952
   
CDC 1043882
 
CDC 1043917
 
CDC 1043952
 
CDC 1043987
 
CDC 1132953
   
CDC 1043883
 
CDC 1043918
 
CDC 1043953
 
CDC 1043988
 
CDC 1132954
   
CDC 1043884
 
CDC 1043919
 
CDC 1043954
 
CDC 1043989
 
CDC 1132955
   
CDC 1043885
 
CDC 1043920
 
CDC 1043955
 
CDC 1043990
 
CDC 1132956
   
CDC 1043886
 
CDC 1043921
 
CDC 1043956
 
CDC 1043991
 
CDC 1132957
   
CDC 1043887
 
CDC 1043922
 
CDC 1043957
 
CDC 1043992
 
CDC 1132958
   
CDC 1043888
 
CDC 1043923
 
CDC 1043958
 
CDC 1043993
 
CDC 1132959
   
CDC 1043889
 
CDC 1043924
 
CDC 1043959
 
CDC 1043994
 
CDC 1132960
   
CDC 1043890
 
CDC 1043925
 
CDC 1043960
 
CDC 1044170
 
CDC 1132961
   
CDC 1043891
 
CDC 1043926
 
CDC 1043961
 
CDC 1103333
 
CDC 1132962
   
CDC 1043892
 
CDC 1043927
 
CDC 1043962
 
CDC 1103334
 
CDC 1132963
   
CDC 1043893
 
CDC 1043928
 
CDC 1043963
 
CDC 1103335
 
CDC 1132964
   
CDC 1043894
 
CDC 1043929
 
CDC 1043964
 
CDC 1103336
 
CDC 1132965
   
CDC 1043895
 
CDC 1043930
 
CDC 1043965
 
CDC 1103337
 
CDC 1132966
   
CDC 1043896
 
CDC 1043931
 
CDC 1043966
 
CDC 1103338
 
CDC 1132967
   
CDC 1043897
 
CDC 1043932
 
CDC 1043967
 
CDC 1103339
 
CDC 1132968
   
CDC 1043898
 
CDC 1043933
 
CDC 1043968
 
CDC 1132934
 
CDC 1132969
   
CDC 1043899
 
CDC 1043934
 
CDC 1043969
 
CDC 1132935
 
CDC 1132970
   
CDC 1043900
 
CDC 1043935
 
CDC 1043970
 
CDC 1132936
 
CDC 1132971
   
CDC 1043901
 
CDC 1043936
 
CDC 1043971
 
CDC 1132937
 
CDC 1132972
   
CDC 1043902
 
CDC 1043937
 
CDC 1043972
 
CDC 1132938
 
CDC 1132973
   

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “C”
 
Description of the Claims that are subject to the First Royalty
 
CDC 1043868
 
CDC 1043903
 
CDC 1043938
 
CDC 1043973
 
CDC 1132946
CDC 1043869
 
CDC 1043904
 
CDC 1043939
 
CDC 1043974
 
CDC 1132947
CDC 1043870
 
CDC 1043905
 
CDC 1043940
 
CDC 1043975
 
CDC 1132948
CDC 1043871
 
CDC 1043906
 
CDC 1043941
 
CDC 1043976
 
CDC 1132949
CDC 1043872
 
CDC 1043907
 
CDC 1043942
 
CDC 1043977
 
CDC 1132950
CDC 1043873
 
CDC 1043908
 
CDC 1043943
 
CDC 1043978
 
CDC 1132951
CDC 1043874
 
CDC 1043909
 
CDC 1043944
 
CDC 1043979
 
CDC 1132952
CDC 1043875
 
CDC 1043910
 
CDC 1043945
 
CDC 1043980
 
CDC 1132953
CDC 1043876
 
CDC 1043911
 
CDC 1043946
 
CDC 1043981
 
CDC 1132954
CDC 1043877
 
CDC 1043912
 
CDC 1043947
 
CDC 1043982
 
CDC 1132955
CDC 1043878
 
CDC 1043913
 
CDC 1043948
 
CDC 1043983
 
CDC 1132956
CDC 1043879
 
CDC 1043914
 
CDC 1043949
 
CDC 1043984
 
CDC 1132957
CDC 1043880
 
CDC 1043915
 
CDC 1043950
 
CDC 1043985
 
CDC 1132958
CDC 1043881
 
CDC 1043916
 
CDC 1043951
 
CDC 1043986
 
CDC 1132959
CDC 1043882
 
CDC 1043917
 
CDC 1043952
 
CDC 1043987
 
CDC 1132960
CDC 1043883
 
CDC 1043918
 
CDC 1043953
 
CDC 1043988
 
CDC 1132961
CDC 1043884
 
CDC 1043919
 
CDC 1043954
 
CDC 1043989
 
CDC 1132962
CDC 1043885
 
CDC 1043920
 
CDC 1043955
 
CDC 1043990
 
CDC 1132963
CDC 1043886
 
CDC 1043921
 
CDC 1043956
 
CDC 1043991
 
CDC 1132964
CDC 1043887
 
CDC 1043922
 
CDC 1043957
 
CDC 1043992
 
CDC 1132965
CDC 1043888
 
CDC 1043923
 
CDC 1043958
 
CDC 1043993
 
CDC 1132966
CDC 1043889
 
CDC 1043924
 
CDC 1043959
 
CDC 1043994
 
CDC 1132967
CDC 1043890
 
CDC 1043925
 
CDC 1043960
 
CDC 1044170
 
CDC 1132968
CDC 1043891
 
CDC 1043926
 
CDC 1043961
 
CDC 1132934
 
CDC 1132969
CDC 1043892
 
CDC 1043927
 
CDC 1043962
 
CDC 1132935
 
CDC 1132970
CDC 1043893
 
CDC 1043928
 
CDC 1043963
 
CDC 1132936
 
CDC 1132971
CDC 1043894
 
CDC 1043929
 
CDC 1043964
 
CDC 1132937
 
CDC 1132972
CDC 1043895
 
CDC 1043930
 
CDC 1043965
 
CDC 1132938
 
CDC 1132973
CDC 1043896
 
CDC 1043931
 
CDC 1043966
 
CDC 1132939
 
CDC 1132974
CDC 1043897
 
CDC 1043932
 
CDC 1043967
 
CDC 1132940
 
CDC 1132975
CDC 1043898
 
CDC 1043933
 
CDC 1043968
 
CDC 1132941
 
CDC 1132976
CDC 1043899
 
CDC 1043934
 
CDC 1043969
 
CDC 1132942
 
CDC 1132977
CDC 1043900
 
CDC 1043935
 
CDC 1043970
 
CDC 1132943
 
CDC 1132978
CDC 1043901
 
CDC 1043936
 
CDC 1043971
 
CDC 1132944
 
CDC 1132979
CDC 1043902
 
CDC 1043937
 
CDC 1043972
 
CDC 1132945
 
CDC 1132980

 
 
- 21 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “D”
 
Description of the Claims that are subject to the Second Royalty
 
CDC 1103333
CDC 1103334
CDC 1103335

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
SCHEDULE “E”


Net Smelter Returns Royalty
 
Net Smelter Return Royalty (“NSRR”) shall mean any and all amounts received by
the Purchaser from a third party, from time to time, for the product extracted
from ore mined from the Claims, deducting therefrom:


a)  
If the product is treated by an arm’s length party at a smelter, refinery or
mint, all expenses relating thereto, including all costs and charges for the
treatment, tolling, smelting, refining or minting of such product and all costs
associated therewith such as transporting, insuring, handling, weighing,
sampling, assaying and marketing, as well as all penalties, representation
charges, referee’s fees and expenses, import taxes and export taxes, that is to
say the net amount received by the Purchaser from the smelter, refinery or mint,
as the case may be, less all costs associated therewith or;



b)  
If the product is treated at a smelter, refinery or mint owned, operated or
controlled by the Purchaser or an affiliate of it, all costs, charges and
expenses relating thereto or associated therewith, excluding any capital costs
incurred in the mining and milling of the product by including the expenses in
(a) above, such charges by similar smelters, refineries or mints as the case may
be, in arm’s length transactions for the treatment of like quantities and
quality of product.



Any dispute or difference between the parties with respect to the determination
of Net Smelter Returns shall, if objections made by the Vendor with the
timeframe stipulated herein be submitted to arbitration in accordance with the
Arbitration Act of the Province of Ontario.


The Net Smelter Return Royalty shall not be calculated or payable until the
first anniversary of the commencement of commercial production. The Net Smelter
Return Royalty shall become payable on all production subsequent to that date.
Calculations shall be made at the end of each subsequent calendar quarter in
which ores or concentrates from the Claims are sold or otherwise deemed disposed
of and payment to the Vendor shall be made within 30 days after the end of each
quarter.


The Net Smelter Return Royalty holders, on the 30-day prior notice to the
Purchaser may effect that the payment of their proportionate share of the Net
Smelter Return Royalty shall be satisfied by the delivery In Kind to or to the
order of the Vendor of their said proportionate share of the metals and/or
minerals received by the Net Smelter Return Royalty holders of the smelting,
refining and other treatment of the ore extracted from the Claims. At the time
of such delivery, the Purchaser shall have deducted their said proportionate
share of all charges and costs noted in this paragraph which are deducted in the
course of calculating the Net Smelter Return Royalty herein.
 
 
- 23 -

--------------------------------------------------------------------------------